Opinion of the Court by
Judge Peters:
The allegations of the petition were wholly insufficient to authorize a judgment against Joseph Sellars for the debt of his wife contracted by her, before .his marriage with her. And although, in an amended petition, appellee stated that after his original petition was filed he had settled with Sellars and wife and ascertained the true amount owing by her to be $173.27, and proceeded by his several amended petitions in rem to subject the wife’s real estate to the payment of the last demand, he does not *591seek to have the judgment rendered against the husband at the Novmber term, 1867, of the court vacated, but the same remains against him, and may be enforced at any time by appellant.

Prewitt, for appellants.


Shepard, for appellee.

The judgment of May, 1868, is based upon amended appropriate pleadings to subject the wife’s estate to the payment of her debt contracted before marriage, which were taken for confessed after service of process thereon, to which appellee by his averments shows himself entitled, and in which no error is perceived.
Wherefore, the judgment rendered at the May term, 1868, is affirmed, and appellee will recover of appellants his cost in that appeal. But the judgment against Joseph Sellars, rendered at the November term, 1867, is reversed, and the cause is remanded with directions to dismiss the original petition so far as it seeks a personal judgment against him, and he will recover his costs in this court to be levied of assets, etc.